   Case: 3:19-cv-00434-JZ Doc #: 57 Filed: 10/28/19 1 of 1. PageID #: 753




                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE NORTHERN DISTRICT OF OHIO
                                   WESTERN DIVISION


 Drewes Farms Partnership,                        Case No. 3:19 CV 434

                               Plaintiff,         ORDER

                  -and-                           JUDGE JA ZOUHARY

 State of Ohio,

                               Intervenor,

                  -vs-

 City of Toledo,

                               Defendant.



       This Court will hold a record Hearing on Tuesday, January 28, 2020 at 10:00 AM (EST) in

the courtroom of the Honorable Jack Zouhary, United States District Judge, located on the second

floor, Courtroom 209, United States Courthouse, 1716 Spielbusch Avenue, Toledo, Ohio. Prior to

the hearing, this Court will forward questions which shall serve as the agenda for the hearing.

       IT IS SO ORDERED.

                                                         s/ Jack Zouhary
                                                     JACK ZOUHARY
                                                     U. S. DISTRICT JUDGE

                                                     October 28, 2019
